UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2046


THERESA B. BRADLEY,

                  Plaintiff – Appellant,

             v.

CVS CORPORATION; CVS OF BETHESDA, LLC; CVS PHARMACY, d/b/a
CVS Pharmacy Store #1831; MIDAS, INCORPORATED; MIDAS AUTO
REPAIR AND SERVICE HARFORD CAR CARE; STEPHEN TENNANT; SHANE
ROSS; SAM DOPPLER; YURIY BRONFMAN; ELENA DONSKAIA; STATE
AUTO INSURANCE COMPANY; LARISSA MILLER; SCOTT PATRICK BURNS,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cv-02732-PJM)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theresa B. Bradley, Appellant Pro Se.       Scott Patrick Burns,
Toyja E. Kelley, TYDINGS & ROSENBERG, LLP, Baltimore, Maryland;
Frank Furst Daily, III, LAW OFFICES OF FRANK F. DAILY, PA, Hunt
Valley, Maryland; Herbert Romulus O’Conor, III, O’CONOR GRANT &
SAMUELS, Towson, Maryland; Betty Sue Diener, MARKS, O’NEILL,
O’BRIEN & COURTNEY, Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Theresa   Bradley    appeals      the    district    court’s     order

granting     the   Appellees’    motion        to    dismiss    Bradley’s   civil

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we deny as moot Bradley’s motion to vacate

this court’s dismissal for failure to prosecute and affirm for

the reasons stated by the district court.                Bradley v. CVS Corp.,

No. 8:07-cv-02732-PJM (D. Md. Aug. 28, 2008).                   We dispense with

oral   argument    because     the     facts    and    legal    contentions    are

adequately    presented   in     the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2